Citation Nr: 1105228	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  00-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, prior to February 28, 2008.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973, 
with subsequent service in the Marine Corps Reserve, including a 
period of active duty for training from February 23, 1984 to 
March 3, 1984.    

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, in which the RO 
continued a 20 percent rating for post-operative residuals of 
repair of dislocation of the right shoulder.  

The Board notes that, in his February 2000 substantive appeal, 
the Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  In correspondence dated in 
October 2001, the Baltimore RO (who, at the time, had 
jurisdiction over the Veteran's claims file), advised the Veteran 
that if he wanted to appear personally for a hearing at the 
Baltimore RO, he would have to appear before a Decision Review 
Officer (DRO), as the Board did not visit the Baltimore RO.  The 
RO advised the Veteran to indicate if he wanted a hearing at the 
Baltimore RO or a hearing before a Veterans Law Judge in 
Washington, D.C.  In an October 2001 response, the Veteran 
indicated that he wanted a DRO hearing at the Baltimore RO.  A 
December 2001 letter informed the Veteran that his hearing was 
scheduled in January 2002; however, in January 2002, the Veteran 
cancelled his hearing request.  

In a September 2005 decision, the Board denied entitlement to an 
increased rating for a right shoulder disability.  The Veteran, 
in turn, appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2007, the Court 
issued a Memorandum Decision vacating the Board's September 2005 
decision and remanding the claim to the Board for proceedings 
consistent with the Court's decision.

In November 2007, the Board remanded the claim for a rating in 
excess of 20 percent for a right shoulder disability for further 
development.  In a March 2008 rating decision, the RO granted an 
increased, 30 percent, rating for residuals of dislocation of the 
right shoulder, effective February 28, 2008.  Despite the 
increased rating established for the right shoulder disability, 
the Veteran has not been awarded the highest possible rating.  As 
a result, he is presumed to be seeking the maximum possible 
benefit and his claim remains in appellate status.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).

In December 2009 the Board denied the Veteran's claim for a 
rating in excess of 20 percent for a right shoulder disability, 
prior to February 28, 2008.  The claim for a rating in excess of 
30 percent for a right shoulder disability, since February 28, 
2008, was remanded for further development.  The Veteran appealed 
the December 2009 decision to the Court.  In an August 2010 Joint 
Motion to Partially Vacate and Remand, the Secretary of Veterans 
Affairs (VA) and the Veteran, through his representative, moved 
that the portion of the December 2009 Board decision which denied 
a rating in excess of 20 percent for a right shoulder disability, 
prior to February 28, 2008, be vacated and remanded.  The Court 
granted the motion by Order in August 2010.  The claim for a 
rating in excess of 30 percent for a right shoulder disability, 
since February 28, 2008, remains pending in remand status.  

As a final preliminary matter, the Board notes that the claims 
file reflects that the Veteran was previously represented by the 
American Legion (as reflected in March 1999 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In August 2008, the Veteran filed a VA Form 21-
22a (Appointment of Individual as Claimant's Representative) 
naming Sean A. Ravin as his representative.  The Board recognizes 
the change in representation.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran is right-handed.  

3.  Prior to February 28, 2008, the right shoulder disability was 
manifested by complaints of dislocation and pain, with flexion to 
no less than 145 degrees and abduction to no less than 90 
degrees; there was no objective evidence of recurrent dislocation 
with frequent episodes and guarding of all arm movements.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability, prior to February 28, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes 5201, 5202 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court have 
been fulfilled.  In this case, the Veteran filed his claim for an 
increased rating in August 1998, prior to enactment of the VCAA.  
Thereafter, he was notified of the general provisions of the VCAA 
by the RO in correspondence dated in December 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim for an 
increased rating, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding the VCAA.  Thereafter, the 
claim was reviewed and supplemental statements of the case were 
issued in March and November 2008 and January and May 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in the 
December 2007 letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim for an increased rating and 
has been provided opportunities to submit such evidence.  A 
review of the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  VA and 
private treatment records have been obtained and associated with 
his claims file.  The Veteran has also been provided with VA 
examinations to assess the nature of his right shoulder 
disability.  The Court has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  A "retrospective medical opinion 
may be necessary and helpful" in cases when the evidence is 
insufficient for an adequate determination.  See Chotta v. Peake, 
22 Vet. App. 80, 85 (2008).  In correspondence dated in January 
2009, the Veteran's attorney indicated that, if there was a 
dearth of medical evidence from 1998 to 2008, then the proper 
remedy was to provide the Veteran with a retrospective medical 
opinion.  The Board finds that there is no dearth of medical 
evidence regarding the right shoulder disability during the 
period in question, and that a retrospective VA medical opinion 
would not be helpful in this case.

The Board has considered the fact that, during VA treatment in 
April 2005, the Veteran reported that he reinjured his right 
shoulder at work, and was scheduled to see a worker's 
compensation orthopedist.  No records of treatment regarding this 
reported injury have been associated with the claims file; 
however, the Board points out that, while the Veteran indicated 
that he was scheduled to see the orthopedist, he has not 
subsequently indicated that he in fact saw this physician for 
treatment of his right shoulder.  Even if such treatment was 
provided, the Veteran has not specifically identified this 
physician, nor submitted a release for such records.  VA is only 
obligated to obtain records that are adequately identified and 
for which necessary releases have been received.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There has also been no argument that 
any worker's compensation record of treatment regarding this 
April 2005 injury would include medical evidence regarding the 
right shoulder disability which is not currently of record.  In 
light of the numerous records of VA and private treatment 
currently associated with the claims file, which include findings 
regarding the right shoulder, and the reports of VA examinations, 
which are responsive to the applicable rating criteria, the Board 
finds that the medical evidence of record is adequate to evaluate 
the service-connected right shoulder disability during the period 
prior to February 28, 2008, and that there is sufficient medical 
evidence for VA to make a decision on this claim.  As such, a 
remand to attempt to obtain any additional treatment records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, the RO has already staged the ratings for the Veteran's 
right shoulder disability; the following analysis is therefore 
undertaken with consideration of the possibility of further 
staged rating.

The following rating criteria are applicable in evaluating the 
Veteran's service-connected right shoulder disability.

520
0
Scapulohumeral articulation, ankylosis 
of:
Major
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010)  

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

Or rate on impairment of function of contiguous 
joint.
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202 (2010).

           
 

38 C.F.R. § 4.71, Plate I (2010).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify ").  See also Buchanan, supra (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.).  

Factual Background

Historically, in a January 1974 rating decision, the RO granted 
service connection and assigned an initial noncompensable rating 
for residuals of dislocation of the right shoulder, effective 
June 23, 1973.  In a February 1979 rating decision, the RO 
granted a 20 percent rating, effective July 25, 1978.  In August 
1998, the Veteran filed his current claim for an increased 
rating.  In the January 1999 rating decision, the RO continued 
the 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

As an initial matter, the Board notes that the record reflects 
that the Veteran is right-handed.  As such, his right shoulder 
disability affects his major extremity.  See 38 C.F.R. § 4.69.

Records of VA and private treatment dated from July 1998 to 
November 2007 reflect complaints regarding and treatment for the 
right shoulder.  During VA treatment in July 1998, the Veteran 
stated that his right shoulder did not dislocate, but, if he did 
anything heavy, it would ache and stiffen up.  He added that a 
feeling of instability occurred with overhead activities, so he 
usually avoided that position.  Range of motion testing revealed 
flexion to 150 degrees, extension to 65 degrees, abduction to 180 
degrees, and internal and external rotation to 65 degrees.  The 
physical therapist noted that, despite right shoulder surgery 17 
years earlier for recurring dislocations, the Veteran had equal 
strength and active range of motion, bilaterally.  The Veteran 
was primarily limited in flexion and external rotation, 
bilaterally, but had no significant limitations with his 
activities of daily living or job requirements.  

The Veteran was afforded a VA examination to evaluate his right 
shoulder disability in September 1998.  He reported that his 
right shoulder dislocation recurred with shoulder strain.  He 
indicated that he currently worked as a plumber, which required 
that he use his right upper extremity often.  He described dull 
pain most of the time, which increased with prolonged use of the 
right shoulder.  The Veteran stated that he had to be careful 
when using his right upper extremity, but that he had experienced 
no recurrent subluxation following his 1981 surgical repair of 
the right shoulder ligament.  

Examination of the right shoulder revealed an 8 cm. by 1 cm. 
healed scar on the anterior inferior aspect of the shoulder, 
which was tender to the touch and hypersensitive.  Range of 
motion revealed pain-free flexion to 170 degrees, extension to 40 
degrees, abduction to 160 degrees and adduction to 40 degrees.  
Internal rotation was to 45 degrees and external rotation was to 
35 degrees.  There was crepitation on range of motion.  There was 
tenderness on palpation above the acromioclavicular joint and 
anterior aspect of the glenohumeral joint.  X-ray revealed 
degenerative changes of the glenohumeral articulations, with no 
dislocation.  The diagnoses were residual dislocation of the 
right shoulder with status post surgical repair, traumatic 
osteoarthritis of the right shoulder, mild, and chronic right 
shoulder strain.    

During private treatment in February 1999, the Veteran stated 
that his right shoulder joint had not dislocated in quite some 
time, although it felt as though there was extra "give."  
Examination revealed a well-healed surgical scar.  Active range 
of motion was slightly limited.  There was no gross deformity or 
dislocation.  The assessment was degenerative joint disease, 
right shoulder.  

The Veteran underwent VA examination again in March 1999.  He 
reiterated that his right shoulder had not dislocated since the 
1981 surgery, but described pain, stiffness, and intermittent 
clicking.  He reported that his shoulder gave him fatigue at the 
end of repeated use; however, the physician noted that this was 
difficult to quantify in terms of exact degrees.  The Veteran 
denied symptoms of heat, redness, swelling, lack of endurance, 
and motor incoordination.  The physician estimated that, during a 
flare-up, the Veteran's functional impairment would be about 30 
to 40 percent above the baseline.  

Examination revealed a well-healed scar in the axillary area, 
measuring approximately 12 cm.  The scar was described as 
nontender and nonadherent.  Active range of motion testing 
revealed flexion to 150 degrees, abduction to 140 degrees, and 
internal and external rotation to 80 degrees, each.  Any attempt 
beyond this range of motion caused discomfort.  X-ray revealed 
mild arthritic changes in the acromioclavicular and glenohumeral 
articulation.  The diagnosis was right shoulder recurrent 
dislocation, status post stabilization procedure, with mild 
osteoarthritis.  

The Veteran received emergency treatment at a private hospital in 
February 2000, following a January 2000 right shoulder injury at 
work.  He reported that he had had recurrent dislocations of the 
right shoulder in the past, which were solved by surgery in 1987, 
and that this injury was the first problem he had really had 
since then.  Examination revealed decreased right shoulder range 
of motion secondary to pain.  X-rays were negative for acute 
fracture or dislocation.  In correspondence dated in February 
2000, a physician from Sun Orthopaedic Group reported that the 
Veteran felt a giving-way sensation in his right shoulder at work 
a few days earlier.  The Veteran gave a history of prior surgery 
to the right shoulder, and that this was the first episode of 
subluxation since his operation almost 20 years earlier.  The 
physician noted that, if the Veteran had recurrent dislocations 
despite conservative treatment, then operative intervention and 
repeat procedure of a different nature to his right shoulder 
should be considered.  He stated that the Veteran would continue 
to work, but the employer was encouraged to keep him from doing 
significant muscular tasks where his arm was above his shoulder 
and placed in external rotation.  A Sunbury Community Hospital 
record of physical therapy treatment dated in February 2000 
reflect right shoulder elevation to 164 degrees.  A physical 
therapy note from later that month reflects range of motion WFL 
(within functional limits) with discomfort at the end range of 
external rotation and flexion.  A Sunbury Community Hospital 
treatment note dated later in February 2000 indicates that the 
Veteran was still working as a plumber, but with restrictions; 
specifically, he was not to raise his right arm above shoulder 
level.  Right shoulder flexion was to 145 degrees, extension was 
to 48 degrees, abduction to 145 degrees, adduction was normal, 
internal rotation was to 72 degrees, and external rotation was to 
65 degrees.  

In correspondence dated in March 2000 from the Sun Orthopaedic 
Group, the physician reported that he saw the Veteran in February 
2000, and that he still had subluxation of the shoulder.  The 
physician added that he thought the Veteran would come to the 
realization that he would need to have reconstruction of the 
shoulder, although the timing was not good at that time.  The 
physician added that the restrictions he had requested for work 
were, apparently, hard to avoid.  A March 2000 duty status report 
reflects that the Veteran injured his right shoulder in January 
2000, but could return to work with no lifting above his shoulder 
and a 20 pound lift restriction.  A May 2000 note from another 
private physician reflects that the Veteran was off work until 
seen by an orthopedic physician.  

A July 2001 VA X-ray of the right shoulder revealed bone and 
joint structures intact, with no evidence of arthritic change.  
An August 2001 disability certificate from a private neurology 
clinic reflects that the Veteran needed to be on light duty, and 
could not lift more than 10 pounds.  An August 2001 MRI of the 
right shoulder revealed mild acromioclavicular joint hypertrophy 
and lateral acromial sloping, suggestive of mild visible 
impingement without evidence of supraspinatus tendinitis, partial 
or full thickness tendon tear, or retraction.  During private 
treatment in September 2001, the Veteran described feeling as if 
his shoulder was slipping.  Examination revealed full active 
range of motion of the shoulder.  The inferior axillary incision 
was described as "certainly well-healed."  There was a positive 
apprehension test and the physician was able to subluxate the 
shoulder anteirorly.   

The Veteran underwent a fee-basis VA examination of his right 
shoulder in March 2002.  He complained of right shoulder pain, 
stiffness, and subluxation for the past 30 years.  The examiner 
noted that, in addition to pain, he complained of weakness, 
stiffness, recurrent subluxation, inflammation, instability, 
fatigue, and lack of endurance.  The Veteran stated that his 
complaints regarding the right shoulder were not constant, but 
that his right shoulder flared-up at least monthly, lasting seven 
to 10 days at a time.  He described these flare-ups as 
"horrible."  The Veteran reported that flare-ups were brought 
on by overusage, especially overhead, and were alleviated with 
medication, rest, wearing a sling, and physical therapy.  In 
describing how the flare-ups affected his daily activity, the 
Veteran indicated that his work, at most times, required that he 
do overhead work and lift pipes weighing up to 250 pounds.  The 
Veteran stated that he was able to perform numerous daily 
activities, such as dressing, showering, cooking, and walking, 
and that the only thing he could not do with any degree of 
success was work over his head, which caused pain and 
subluxation.  He stated that his usual occupation was as a 
plumber/pipefitter and that he was currently employed.  

Examination of the right shoulder revealed no heat, redness, 
swelling, effusion, drainage, instability, or weakness.  On range 
of motion testing, flexion was to 150 degrees, abduction was to 
130 degrees, external rotation was to 60 degrees, and internal 
rotation was to 30 degrees.  The examiner noted that there was 
limited range of motion with pain, weakness, fatigue, lack of 
endurance, and incoordination, with pain being the most 
predominant factor, especially with flare-ups.  X-rays revealed 
postsurgical changes for probable repair of the rotator cuff, 
with a single staple in satisfactory position and an old cortical 
avulsion injury of the inferior glenoid labrum with nonunion.  
The diagnosis was right shoulder dislocation, chronic and 
recurrent, status post stabilization procedure, with mild 
degenerative joint disease.  In describing the effect of the 
Veteran's condition on his occupation and daily activity, the 
examiner commented that the right shoulder condition did not 
hinder the Veteran significantly in lifting below his shoulder 
level or below the level of the waist; however, he could not lift 
anything or work over his head or over shoulder level because of 
the tendency of the shoulder to dislocate anteriorly.  The 
physician concluded by stating that any activity over the head or 
over shoulder level caused a recurrence of subluxation and 
dislocation.  

VA treatment in July 2002 revealed limited right shoulder 
abduction to approximately 90 degrees.  Flexion and internal 
rotation were comfortable, but external rotation elicited pain in 
the anterior superior part of the right shoulder.  The Veteran 
was given a note to be off work for two days, and then to return 
to light duty.  He stated that he was aware that he may need a 
new profession.  During VA treatment in August 2002, upper 
extremity range of motion was within functional limits with the 
exception of flexion and extension to approximately 155 degrees.  
The occupational therapist noted that the Veteran was currently 
not working and wished to return to work.  The therapist 
recommended that he not perform a job which entailed a maximum 
lift of greater than 35 pounds or a continued lift of more than 
25 pounds, due to the instability of the right glenohumeral 
joint.  

In a November 2002 statement describing his employment history, 
the Veteran indicated that he had experienced flare-ups and been 
on light duty or off work because of his right shoulder.  In a 
May 2003 statement, he reported that he had to use two days of 
sick leave in regard to his right shoulder.  

The record reflects that the Veteran was seen in a private 
hospital following a motor vehicle accident on June 6, 2003.  The 
discharge instructions indicated that he should not work until 
June 10, 2003.  
 
A June 2003 record of private treatment reflects good range of 
motion of the shoulder joints.  The pertinent impression was 
right shoulder pain.  A June 2003 X-ray revealed no evidence of 
fracture, arthritis, or other specific bony abnormality.  The 
Veteran was evaluated by another private physician later that 
month.  He indicated that he hurt his neck and right shoulder in 
his motor vehicle accident, adding that he had been unable to 
return to work since the accident.  He gave a history of right 
shoulder surgery in 1981, and stated that he felt his shoulder 
was still "slipping."  Examination revealed a well-healed 
axillary incision around the right shoulder and essentially full 
range of motion through a 165 degree arc of forward flexion and 
abduction.  The physician was unable to appreciate any anterior 
or posterior instability, and noted that the Veteran was guarding 
only slightly.  The assessment was right shoulder pain and neck 
pain status post motor vehicle accident.  During follow-up 
treatment the following month, the Veteran had full active range 
of motion with no evidence of instability.  The Veteran was to 
return to work in one week, without restriction.  At the time of 
a July 2003 MRI study, it was noted that the Veteran had been 
involved in a motor vehicle accident in June 2003, and had 
sustained a "pushing injury" at work in late July 2003.  The 
MRI revealed metallic artifact along the supralateral aspect of 
the humeral head extending into the distal aspect of the rotator 
cuff from prior surgery and staple placement, with no definite 
rotator cuff tear observed; probable torn glenohumeral ligament 
from its humeral attachment; mild to moderate acromioclavicular 
joint degenerative changes; and possible mild bursitis.  The 
glenoid labrum appeared intact.  

During physical therapy evaluation in June 2003, the Veteran 
reported that he was frequently "guarded" at the right shoulder 
during resisted activities, such as reaching.  Upper extremity 
active range of motion was within normal limits, with minimal 
shoulder discomfort reported.  Glenohumeral instability was not 
clinically detected; however, the Veteran voluntarily guarded and 
protected his right shoulder during attempted manual translation 
at the glenohumeral joint.  An August 2003 progress report 
reveals that right upper extremity range of motion was within 
normal limits.  The Veteran underwent another physical therapy 
evaluation in August 2003, during which he complained of right 
shoulder pain originating from a July 2003 injury.  He added that 
he had not been working since that time.  The physical therapist 
noted that the Veteran had previously been involved in the June 
2003 accident, but that he had successfully returned to work and 
was independent and pain-free prior to his July 2003 injury.  
Upper extremity active range of motion was within normal limits, 
and the Veteran denied shoulder pain.  The physical therapist's 
September 2003 summary reflects that the Veteran continued to be 
apprehensive and guarded in the position of 90 degrees abduction-
internal rotation, secondary to reported fear of dislocation.  

A July 2003 record of VA treatment reflects that the Veteran 
described feeling a pop in his right shoulder after holding his 
toolbox.  Examination revealed no obvious asymmetry or deformity.  
The Veteran was able to completely abduct his right arm and 
rotate the shoulder anteriorly and posteriorly.  The diagnosis 
was right shoulder re-injury with a strain.  

An August 2003 record of private treatment reflects full overhead 
abduction and flexion, with internal rotation equal to the left 
thumb.  The physician commented that the Veteran's examination 
was much better than expected, and he could not get the Veteran 
to show any apprehension or sign of instability.  

During VA treatment in September 2003, the Veteran described pain 
and a popping sensation in his right shoulder, especially with 
prolonged use.  He stated that this was a problem, given his 
employment as a pipefitter.  He added that he had been off work 
for the past several weeks to months due to right shoulder 
problems.  On examination, there was full range of motion of the 
right shoulder.  On VA X-ray in October 2003, there was no 
radiographic evidence of fracture, dislocation, or abnormal 
mineralization.  

During VA treatment in October 2003, the Veteran complained of 
feeling the shoulder occasionally giving way and pain that came 
on after using the shoulder vigorously, particularly with 
overhead activities.  There was full forward flexion and 
abduction with minimal apprehension with combined external 
rotation and abduction.  The physician noted that there was a 
well-healed anterior axillary scar which was nontender.  
Stability testing revealed some mild posterior instability, but 
the physician noted that this was very difficult to ascertain, as 
it was hard to get the Veteran completely relaxed.  There was no 
significant anterior instability palpable.  The impression was 
possible posterior instability right shoulder, status post 
Magnuson-Stack procedure in 1981, aggravated by recent incidence 
of motor vehicle accident and situation at work.    

The Veteran's right shoulder was evaluated during VA examination 
in June 2004. In describing the history of his disability, he 
reported that he dislocated his right shoulder during service and 
underwent Magnuson-Stack procedure in 1981.  He stated that he 
was doing well following the surgery, but felt his shoulder 
subluxation was getting worse in the last three years, with 
recurrent subluxation.  He added that he was involved in a motor 
vehicle accident in June 2003, from which he recovered, but then 
he felt a pop while at work in July 2003 and re-dislocated his 
shoulder.  In regard to current symptoms, he described shoulder 
subluxation when he tried to push, or with certain movements of 
his right shoulder.  He described a sensation of his right 
shoulder giving way with repetitive movement over his head.  He 
stated that he worked 10 hours a day, four days a week, and had 
to be careful not to put strenuous activity on his right 
shoulder.  Examination revealed a 7 cm. by 1 cm. anterior right 
shoulder scar, which was nontender, but with some keloid 
formation in the middle of the scar.  The Veteran was able to 
move his right shoulder fully with normal active range of motion.  
Flexion was from 0 to 175 degrees, extension was from 0 to 40 
degrees, abduction was from 0 to 170 degrees, adduction was from 
0 to 35 degrees, internal rotation was from 0 to 35 degrees, and 
external rotation was from 0 to 50 degrees.   There was no 
further loss of active range of motion with repetitive movement.  
There was mild apprehension test.  The diagnoses were status post 
surgical procedure of the right shoulder in 1981 for recurrent 
subluxation and recurrent injury of the right shoulder with 
injury to the glenohumeral ligament.  

During VA treatment in April 2005, the Veteran reported that he 
reinjured his right shoulder at work one week earlier and was 
scheduled to see a worker's compensation orthopedist the 
following week.  The April 2005 record of VA treatment, as well 
as October 2005 and April 2006 records of VA treatment, note that 
the Veteran had a history of a right rotator cuff injury which, 
until recently, had been pretty well-controlled.  

In his June 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the Veteran's former 
representative stated that the Veteran reported that he 
experienced repeated recurrent dislocations of his right shoulder 
and that he experienced pain on usage.  

Records of VA treatment dated in May and November 2007 reflect 
full range of motion in all extremities.  

In correspondence dated in October 2009, the Veteran stated that, 
since his 1998 claim for an increased rating, he had experienced 
severe recurrent dislocations, guarding of all arm movements, and 
limitation of motion of his arm to 25 degrees or less from the 
side due to flare-ups based on pain.

Analysis

Collectively, the aforementioned evidence provides no basis for 
assignment of more than a 20 percent rating for the right 
shoulder disability, prior to February 28, 2008.  The Board notes 
that the medical evidence during the period in question reflects 
injuries to the right shoulder during a June 2003 motor vehicle 
accident and at times during the course of the Veteran's 
employment.  However, as none of the medical evidence 
distinguishes between symptoms attributable to the Veteran's 
service-connected right shoulder disability and those 
attributable to recent injuries, all of the right shoulder 
symptomatology will be considered related to his service-
connected right shoulder disability.  See Mittleider, 11 Vet. 
App. 181.

The Board recognizes that the Veteran has, as he is competent to 
do, described recurrent dislocation of the right shoulder.  The 
Board also finds the Veteran's descriptions of recurrent 
dislocations to be credible.  The Board notes, as pointed out in 
the Joint Motion, that the record contains medical records 
indicating subluxation, instability, and slipping of the right 
shoulder.  See Joint Motion, at p. 2.  Nevertheless, the record 
simply does not demonstrate frequent episodes of recurrent 
dislocation prior to February 28, 2008.  

In this regard, the Board has specifically considered a July 1998 
record of VA treatment reflecting the Veteran's description of a 
feeling of instability with overhead activities; February and 
March 2000 private treatment records which include findings of 
recurrent subluxation; a September 2001 private treatment record 
reflecting that the physician was able to subluxate the shoulder 
anteriorly; an August 2002 record of VA treatment noting 
instability of the glenohumeral joint; a June 2003 private 
treatment record reflecting that the Veteran felt his shoulder 
was still slipping; a September 2003 VA treatment note reflecting 
that the Veteran experienced pain and a popping sensation in the 
right shoulder, especially with prolonged use; an October 2003 VA 
treatment record reflecting the Veteran's complaints of feeling 
the shoulder occasionally giving way and an impression of 
possible posterior instability; and a June 2004 VA examination 
report noting that the Veteran had re-dislocated his shoulder in 
2003, still had shoulder subluxation when he tried to push or 
with certain movements of his right shoulder, and had a sensation 
of the shoulder giving way with repetitive movement overhead.  
While these records do indicate subluxation, instability, and 
slipping, they do not demonstrate frequent episodes of recurrent 
dislocation of the right shoulder.  

In addition, the Board has carefully considered the fact that the 
March 2002 VA examiner diagnosed right shoulder dislocation, 
chronic and recurrent, and found that any activity over the head 
or shoulder level caused a recurrence of the problem of 
subluxation and dislocation; however, such finding does not 
demonstrate frequent episodes of recurrent dislocation.  Notably, 
the same examiner found no instability on examination.  

The conclusion that the Veteran's right shoulder disability was 
not manifested by frequent episodes of recurrent dislocation 
prior to February 28, 2008 is bolstered by the Veteran's own 
statement, during VA treatment in July 1998, that his shoulder 
did not dislocate and that, while a feeling of instability 
occurred with overhead activities, he usually avoided that 
position.  Moreover, on VA examination in September 1998, he 
denied experiencing recurrent subluxation following his 1981 
surgery.  X-ray study revealed no dislocation.  He stated during 
private treatment in February 1999 that his right shoulder joint 
had not dislocated in quite some time.  Examination revealed no 
dislocation.  In March 1999, he reiterated that his right 
shoulder had not dislocated since his 1981 surgery.  During 
hospital treatment in February 2000, he stated that a January 
2000 injury at work was the first problem he had really had since 
his right shoulder surgery.  X-ray studies were again negative 
for dislocation.  Similarly, during private treatment that month, 
he reiterated that his recent work injury was the first episode 
of subluxation he had experienced since his surgery almost 20 
years earlier.  Significantly, during VA treatment in October 
2003, the Veteran described feeling his shoulder "occasionally" 
giving way.  In addition, the private physician who evaluated the 
Veteran in June 2003 was unable to appreciate any anterior or 
posterior instability; and the physical therapist who evaluated 
the Veteran the same month noted that glenohumeral instability 
was not clinically detected.  There was, again, no evidence of 
instability during follow-up treatment in July 2003.  The private 
physician who treated the Veteran in August 2003 commented that 
he could not get the Veteran to show any instability of the right 
shoulder.  An October 2003 X-ray again revealed no evidence of 
dislocation.  

Accordingly, while he has certainly experienced episodes of 
subluxation, instability, and slipping of the right shoulder, 
frequent episodes of recurrent dislocation of the right shoulder 
have not been demonstrated prior to February 28, 2008.  The Board 
highlights that infrequent episodes of recurrent dislocation of 
the right shoulder are contemplated in the 20 percent rating 
currently assigned.  The foregoing evidence simply does not 
demonstrate frequent episodes of recurrent dislocation, as 
required for an increased rating.  

Moreover, there is simply no medical evidence of guarding of all 
arm movements during the period in question.  The private 
physician who evaluated the Veteran in June 2003 noted that the 
Veteran was guarding only slightly.  In September 2003, the 
Veteran's physical therapist commented that the Veteran continued 
to be apprehensive and guarded in the position of 90 degrees 
abduction-internal rotation, secondary to reported fear of 
dislocation.  An October 2003 record of VA treatment reflects 
that the treatment provider could not measure the Veteran's right 
shoulder instability because it was hard to get him completely 
relaxed.  

While the foregoing evidence does reflect guarding, it does not 
indicate that the Veteran was guarded in all arm movements, as 
required for an increased rating.  The Board has carefully 
considered the fact that, during physical therapy evaluation in 
June 2003, the Veteran himself reported that he guarded at the 
right shoulder during resisted activities, such as reaching, and 
the physical therapist noted that he voluntarily guarded and 
protected his right shoulder during attempted manual translation 
at the glenohumeral joint; nevertheless, guarding during resisted 
activities and during attempted manual translation does not 
demonstrate guarding in all arm movements.  Notably, a subsequent 
record of physical therapy treatment indicates guarding in the 
position of 90 degrees abduction-internal rotation.  
Significantly, the Board highlights that the March 2002 VA 
examiner noted that the right shoulder condition did not hinder 
the Veteran significantly in lifting below his shoulder level or 
below the waist.  Thus, as there is no evidence of guarding in 
all arm movements prior to February 28, 2008, a 30 percent rating 
pursuant to Diagnostic Code 5202 is not warranted.  

The Board acknowledges the Veteran's October 2009 statement, that 
he had guarding of all arm movements since he filed his 1998 
claim for an increased rating.  While he is competent to describe 
guarding of arm movements, the Board finds his statement is not 
credible, as it is contradicted by his February 2000 description 
of his January 2000 right shoulder injury as the first problem he 
had really had since his previous right shoulder surgery.  His 
description of guarding of all arm movements since 1998 is also 
contradicted by his statement made during the March 2002 VA 
examination that he was able to perform numerous daily 
activities, and the only thing he could not do with any degree of 
success was work over his head.  

In addition, there is simply no medical evidence of fibrous 
union, or nonunion of the humerus, loss of the head, or malunion 
of the humerus with marked deformity.  Accordingly, the Board 
finds that the criteria for a rating in excess of 20 percent, 
pursuant to Diagnostic Code 5202, prior to February 28, 2008, are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board has considered entitlement to a rating in excess of 20 
percent based on limitation of motion; however, the medical 
evidence during the period in question reflects flexion to no 
less than 145 degrees and abduction to no less than 90 degrees.  
Thus, there is no medical evidence that the right arm is limited 
to motion midway between the side and shoulder level; rather, 
even the most limited range of motion finding, abduction to 90 
degrees, reflects arm motion at the shoulder level, consistent 
with the 20 percent rating currently assigned.  Accordingly, a 
rating in excess of 20 percent, pursuant to Diagnostic Code 5201, 
is not warranted.    

In reaching the above-noted conclusion, the Board has, consistent 
with DeLuca,  considered the Veteran's functional loss due pain 
and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; 
however, the pertinent medical evidence reflects that the 
assigned 20 percent rating properly compensates the Veteran for 
the extent of any such loss.  In this regard, while the Veteran 
described fatigue at the end of repeated use during VA 
examination in March 1999, he denied lack of endurance or motor 
incoordination.  While the VA examiner indicated that the 
Veteran's functional impairment would be about 30 to 40 percent 
above the baseline, the Veteran had flexion to 150 degrees and 
abduction to 140 degrees, and the physician noted that attempted 
range of motion beyond this range of motion caused discomfort, 
thus indicating that there was no discomfort in flexion to 150 
degrees and abduction to 140 degrees.  While the March 2002 
examiner noted that the Veteran described fatigue and lack of 
endurance, and the examiner described limited range of motion 
with pain, weakness, fatigue, and lack of endurance; the same 
examiner commented that the right shoulder condition did not 
hinder the Veteran significantly in lifting below his shoulder or 
waist level.  Significantly, on VA examination in June 2004, the 
examiner noted that there was no additional loss of range of 
motion with repetitive use.  

The Board has considered the Veteran's October 2009 statement, 
that, since 1998 he had experienced limitation of motion of his 
arm to 25 degrees or less from the side during flare-ups based on 
pain; however, this statement is contradicted by the medical 
evidence of record, which reflects numerous complaints regarding 
the right shoulder since 1998, but no mention of limitation of 
motion of the arm to 25 degrees or less from the side, to include 
during flare-ups of pain.  Significantly, during the March 2002 
VA examination, the Veteran described several symptoms during 
flare-ups; specifically, pain, weakness, stiffness, recurrent 
subluxation, inflammation, instability, fatigue, and lack of 
endurance, but, notably, did not indicate that his arm motion was 
limited to 25 degrees or less from the side.  Rather, in 
describing how these flare-ups affected his daily activity, he 
stated that his work most times demanded that he had to do 
overhead work and lift pipes weighing up to 250 pounds.  In 
addition, during VA treatment in July 2002, the Veteran 
complained of right shoulder pain, but reported that he had 
mobility (although he was unable to push or lift without a lot of 
pain), and, during VA treatment in September 2003, he did not 
complain of any difficulty with range of motion.  As such, the 
Veteran's October 2009 description of limitation of motion during 
flare-ups of right shoulder pain are not credible.  

Based on the foregoing, the Board finds that the medical evidence 
simply does not reflect that the Veteran's functional impairment 
prior to February 28, 2008 was so disabling as to effectively 
result in limitation of motion of the arm midway between the side 
and shoulder level, as required for assignment of the next higher 
rating under Diagnostic Code 5201.  

The Board has considered the fact that ratings in excess of 20 
percent are available pursuant to Diagnostic Code 5200, 
evaluating ankylosis of the scapulohumeral articulation.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  As the Veteran retains 
range of motion to at least the shoulder level, ankylosis clearly 
has not been demonstrated, and an increased rating pursuant to 
Diagnostic Code 5200 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The Board has also considered the argument made by the Veteran's 
attorney, that the Veteran is entitled to a separate rating for 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003. The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

When a Veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same disability or 
the same manifestations of a disability under various diagnoses 
constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14.  The 
Veteran does not have two wholly separate impairments of the 
right shoulder; rather, the 20 percent rating currently assigned 
contemplates guarding of movement at the shoulder level, 
symptomatology that is not separate and distinct from that 
contemplated under the diagnostic codes for rating arthritis and 
limitation of motion.  As such, a separate rating for arthritis 
is not warranted. 

The Board has also considered the fact that the record reflects 
that the Veteran has a scar on the right shoulder.  While the 
right shoulder scar was described as hypersensitive and tender to 
the touch on VA examination in September 1998, it was not 
described as painful.  Moreover, the scar was described as well-
healed during private treatment less than six months later, in 
February 1999, and was described as well-healed and nontender 
during VA examination in March 1999 and VA treatment in October 
2003.  The scar was again described as nontender during VA 
examination in June 2004.  As the medical evidence during the 
period in question does not reflect that the right shoulder scar 
is deep, unstable, painful on examination, exceeds 144 square 
inches, or causes limitation of motion or function, so as to 
warrant a separate 10 percent rating, a separate compensable 
rating for the right shoulder scar is not warranted.  38 C.F.R. § 
4.118, DCs 7801-7805. 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, prior to February 28, 
2008, the right shoulder disability has reflected so exceptional 
or so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b).  In Thun v. Peake, 21 Vet. App. 111 (2008), 
the Court articulated a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's level 
of disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  

In this particular case, the Board finds that the Veteran's 
symptomatology and limitation of functioning concerning his right 
shoulder disability prior to February 28, 2008 are reasonably 
contemplated by the rating schedule under the first prong of this 
analysis.  It is therefore unnecessary to reach the question of 
whether the disability causes marked interference with employment 
or frequent periods of hospitalization.  

But even assuming for the sake of argument that the second prong 
of Thun applies, the evidence does not indicate that the right 
shoulder disability has independently caused marked interference 
with employment, meaning above and beyond that contemplated by 
the assigned 20 percent schedular rating.  The Board recognizes 
that the Veteran has had periods during which he was unable to 
work because of his right shoulder disability.  In particular, 
records from the Commonwealth of Pennsylvania Bureau of Workers' 
Compensation reflect that the Veteran injured his right shoulder 
at work in January 2000 and returned to work in July 2000, and 
private treatment records reflect that the Veteran was unable to 
work following a July 2003 right shoulder injury, and that he 
returned to work in September 2003.  The Board has also 
considered the Veteran's reports, as reflected in September 1999 
and June 2009 statements, that he has periodically missed time 
from work due to his right shoulder disability.  

Nevertheless, a record of VA treatment dated in July 1998 
reflects that the Veteran had no significant limitations with his 
activities of daily living or job requirements.  A February 2000 
record of private treatment reflects that the Veteran could 
return to modified duty, with no work above his head, and a 
treatment note dated later that month indicates that the Veteran 
was working as a plumber with restrictions.  While a March 2000 
letter from the Veteran's private physician reflects that the 
work restrictions were apparently hard for the Veteran to avoid, 
a March 2000 duty status report indicated that he could return to 
work with no lifting above his shoulder and a 20 pound lift 
restriction.  During the June 2004 VA examination, the Veteran 
reported that he was working 10  hours a day, four days a week, 
although he had to be careful not to put strenuous activity on 
his right shoulder.  In correspondence dated in September 2005, 
the Veteran reported that he was currently employed, adding that, 
on the advice of his orthopedic surgeon, he had taken a position 
which would be less stressful to his right shoulder.  

While the Veteran has had periods during which he was unable to 
work due to his right shoulder disability, the Board notes that, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Thus, even if the right shoulder 
disability has caused some interference with his employment, this 
alone would not be tantamount to concluding there has been marked 
interference with his employment, meaning above and beyond that 
contemplated by the assigned 20 percent rating.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating itself is recognition that industrial 
capabilities are impaired.
 
Moreover, the Board notes that, while the Veteran has missed time 
from his physically rigorous work as a plumber/pipefitter because 
of his right shoulder disability, the evidence does not show that 
there is marked interference with employment in general.  Rather, 
as noted above, the Veteran himself reported in September 2005 
that he had taken a position which would be less stressful to his 
shoulder.  During a February 2008 VA examination, he reported 
that he had changed his job from being an active plumber to doing 
planning and estimating activities that did not require constant 
use of the shoulder.  Accordingly, marked interference with 
employment has not been demonstrated.    

There is also no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application of 
the regular schedular standards.  Therefore, referral for extra-
schedular consideration in this case is not in order.

For all the foregoing reasons, there is no basis for further 
staged rating of the right shoulder disability, pursuant to Hart, 
during the period prior to February 28, 2008 and the claim for 
increase must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 20 percent for a right shoulder disability, 
prior to February 28, 2008, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


